DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 18, and 20 are indefinite because the claims recite the functional limitation of preventing binding of the keyed feature and the inner surface.  The claims, skill in the art, and specification do not apprise a skilled artisan what structural feature or shape of the notched tab provide this functional limitation.  Said another way it is unclear how a tab prevents binding of two components as a tab generally binds components together in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,687,010 B1 to Horii et al., in view of U.S. PG Pub. No. 2012/0002928 A1 to Irisawa, in view of U.S. Patent No. 6,546,272 B1 to MacKinnon et al., and in view of U.S. PG Pub. No. 2009/0028507 A1 Jones et al.
Regarding claim 1, Horii discloses a self-aligning system for coupling a catheter to a rotational drive assembly, the apparatus comprising: a catheter comprising: an elongate catheter body; a connector at a proximal end of the elongate catheter body; a rotatable driveshaft extending within the elongate catheter body; a drive assembly comprising: a motor configured to rotate the driveshaft; a receiving tube with a distal opening configured to receive the connector (see entire document, noting Fig. 2, 52, 56, and 58 and text regarding the 10th-12th embodiments at columns 36-44).  Examiner notes that catheter 147, 145 and also element 148 are connected at several points to the rotational drive assembly.

However, Irisawa discloses a similar optical imaging device with a connector, comprising a self-aligning system for coupling a catheter to a rotational drive assembly, the apparatus comprising: a catheter comprising: an elongate catheter body; a connector at a proximal end of the elongate catheter body; a keyed feature extending from an outer diameter of the connector; a receiving tube with a distal opening configured to receive the connector; and a channel on an inner surface of the receiving tube, the channel including two opposing curved walls that are angled towards a substantially straight section; wherein the keyed feature is configured to slide against one of the opposing curved walls and into the substantially straight section to rotationally align the proximal end of the elongate catheter body with the drive assembly (see Figs. 1, 2, 4, and 6-9, and para 8-11 and 48-76).
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical components are easily aligned and reduce the effort of alignment for a user by requiring only rectilinear movement and not rotation.
Irisawa does not explicitly disclose a cylindrical shape.
However, MacKinnon discloses a similar imaging connector device wherein the keyed feature is a cylindrical post extending from the connector; wherein a central long axis of the cylindrical post is substantially perpendicular to a central long axis of the connector; and 
It would have been an obvious matter of design choice to have made the keyed feature of Irisawa into a cylindrical post, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  Such a change would have been a mere substitution of keyed elements so that the same purpose of Irisawa could be achieved, namely alignment of two connecting elements with only the need for rectilinear movement by the user.
Jones discloses a similar medical connector comprising an inner surface of a receiving tube that includes a first notched tab and a second notched tab positioned on opposites, wherein the first and second notched tabs are configured to prevent the keyed feature from binding along the inner surface of the receiving tube as the keyed feature rotates relative to the receiving tube (see Fig. 5, noting element 54 and associated texts).  Examiner notes that “to prevent the keyed feature from binding along the inner surface of the receiving tube as the keyed feature rotates relative to the receiving tube” is an intended use limitation and the device of Jones is capable of performing said intended use.  Further, in light of the Section 112 deficiencies noted herein it appears the notched tabs of Jones reads on the claimed tabs.
It would have been obvious to one of skill in the art to have include notched tabs as taught in Jones because doing so would predictable help provide a connection and would ensure that the keyed feature is guided into the channel.  Essentially the notched tabs of Jones would provide a secure connection that is easy to connect. 

It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical components are easily aligned and reduce the effort of alignment for a user by requiring only rectilinear movement and not rotation.
Regarding claim 6, Horii discloses a device, wherein the drive assembly further includes a fiber optic rotating junction having a stationary portion with a stationary fiber therein and a rotatable portion with a rotatable fiber therein (see entire document, noting Fig. 58 and text regarding 16th at columns 49-51).  
Regarding claims 9, 11, and 12, Irisawa discloses a similar optical imaging device for connection of a catheter, wherein a distal end of the receiving tube is beveled; wherein the bevel includes a tip; and wherein the straight section of the channel is 180 degrees from the tip (see abstract, Figs. 1, 2, 4, and 6-9, and para 8-11 and 48-76).
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and 
Regarding claim 10, Irisawa discloses the claimed device except for wherein the bevel is at an angle of between 35 and 45 degrees relative to a central longitudinal axis of the receiving tube.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the bevel angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Optimizing the bevel angle would ensure the best fit and easy of insertion commensurate with the teachings of Irisawa.  Further, it would have been an obvious matter of design choice to optimize the bevel shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claims 14 and 15, Irisawa discloses a device with a keyed feature that is a post perpendicular to a central long axis of the connector (see abstract, Figs. 1, 2, 4, and 6-9, and para 8-11 and 48-76).
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical components are easily aligned and reduce the effort of alignment for a user by requiring only rectilinear movement and not rotation.

However, MacKinnon discloses a similar imaging connector device wherein the keyed feature is a cylindrical post extending from the connector; wherein a central long axis of the cylindrical post is substantially perpendicular to a central long axis of the connector; and wherein the connector is substantially cylindrical (see post 44 in keyed arrangement 46 of Fig. 3).
It would have been an obvious matter of design choice to have made the keyed feature of Irisawa into a cylindrical post, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  Such a change would have been a mere substitution of keyed elements so that the same purpose of Irisawa could be achieved, namely alignment of two connecting elements with only the need for rectilinear movement by the user.
Regarding claim 16, Irisawa discloses a similar optical imaging device for connection of a catheter, wherein an inner diameter of the receiving tube is larger than an outer diameter of the connector without the keyed feature and smaller than an outer diameter of the connector with the keyed feature (see abstract, Figs. 1, 2, 4, and 6-9, and para 8-11 and 48-76).
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical components are easily aligned and reduce the effort of alignment for a user by requiring only rectilinear movement and not rotation.
th-12th embodiments at columns 36-44).  Examiner notes that catheter 147, 145 and also element 148 are connected at several points to the rotational drive assembly.
Although Horii discloses a connector, Horii does not disclose the keyed connector of the claims.
However, Irisawa discloses a similar optical imaging device with a connector, comprising: an elongate body; a first optical fiber extending through the catheter body; a connector at a proximal end of the elongate body; a first optical fiber extending through the catheter body; a connector at a proximal end of the elongate body; a keyed feature extending from an outer diameter of the connector; a second optical fiber configured to transfer light from a light source to the optical fiber of the imaging device when optically connected thereto; a receiving tube with a distal opening configured to receive the connector; and a channel on an inner surface of the receiving tube, the channel including two opposing curved walls that are angled towards a substantially straight section, wherein the keyed feature is configured to slide against one of the opposing curved walls and into the substantially straight section to align the proximal end of the imaging device with the drive assembly to optically couple the first optical fiber with the second optical fiber (see Figs. 1, 2, 4, and 6-9, and para 8-11 and 48-76).

Irisawa does not explicitly disclose a cylindrical shape.
However, MacKinnon discloses a similar imaging connector device wherein the keyed feature is a cylindrical post extending from the connector; wherein a central long axis of the cylindrical post is substantially perpendicular to a central long axis of the connector; and wherein the connector is substantially cylindrical (see post 44 in keyed arrangement 46 of Fig. 3).
It would have been an obvious matter of design choice to have made the keyed feature of Irisawa into a cylindrical post, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  Such a change would have been a mere substitution of keyed elements so that the same purpose of Irisawa could be achieved, namely alignment of two connecting elements with only the need for rectilinear movement by the user.
Jones discloses a similar medical connector comprising an inner surface of a receiving tube that includes a first notched tab and a second notched tab positioned on opposites, wherein the first and second notched tabs are configured to prevent the keyed feature from binding along the inner surface of the receiving tube as the keyed feature rotates relative to the 
It would have been obvious to one of skill in the art to have include notched tabs as taught in Jones because doing so would predictable help provide a connection and would ensure that the keyed feature is guided into the channel.  Essentially the notched tabs of Jones would provide a secure connection that is easy to connect. 
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,687,010 B1 to Horii et al., in view of U.S. PG Pub. No. 2012/0002928 A1 to Irisawa, and in view of U.S. Patent No. 6,546,272 B1 to MacKinnon et al.
Regarding claim 2, Horii discloses a catheter comprising: an elongate catheter body; a rotatable driveshaft extending within the elongate catheter body; and a connector at a proximal end of the elongate catheter body (see entire document, noting Fig. 2, 52, 56, and 58 and text regarding the 10th-12th embodiments at columns 36-44).  Examiner notes that catheter 147, 145 and also element 148 are connected at several points to the rotational drive assembly.
Although Horii discloses a connector, Horii does not disclose the keyed connector of the claims.
However, Irisawa discloses a similar optical imaging device with a connector, comprising a connector at a proximal end of the elongate catheter body; and a keyed feature extending 
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical components are easily aligned and reduce the effort of alignment for a user by requiring only rectilinear movement and not rotation.
Irisawa does not explicitly disclose a cylindrical shape post.
However, MacKinnon discloses a similar imaging connector device wherein the keyed feature is a cylindrical post extending from the connector (see post 44 in keyed arrangement 46 of Fig. 3).
It would have been an obvious matter of design choice to have made the keyed feature of Irisawa into a cylindrical post, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  Such a change would have been a mere substitution of keyed elements so that the same purpose of Irisawa could be achieved, namely alignment of two connecting elements with only the need for rectilinear movement by the user.
Regarding claim 19, Horii discloses an imaging device comprising: an elongate body; an optical fiber extending within the elongate body; a connector at a proximal end of the elongate th-12th embodiments at columns 36-44).  
Although Horii discloses a connector, Horii does not disclose the keyed connector of the claims.
However, Irisawa discloses a similar optical imaging device with a connector, comprising an optical fiber extending within the elongate body; a connector at a proximal end of the elongate body; and a keyed feature extending from an outer diameter of the connector; wherein the imaging device is configured to connect to a drive assembly for rotating the optical fiber, the keyed feature configured to slide against opposing curved walls of the drive assembly and into a straight section to rotationally align the proximal end of the elongate body with the drive assembly to optically couple the optical fiber with a second optical fiber of the drive assembly (see abstract, Figs. 1, 2, 4, and 6-9, and para 8-11 and 48-76).
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical components are easily aligned and reduce the effort of alignment for a user by requiring only rectilinear movement and not rotation.
Irisawa does not explicitly disclose a cylindrical shape post.
However, MacKinnon discloses a similar imaging connector device wherein the keyed feature is a cylindrical post extending from the connector (see post 44 in keyed arrangement 46 of Fig. 3).
In re Dailey, 149 USPQ 47 (CCPA 1976).  Such a change would have been a mere substitution of keyed elements so that the same purpose of Irisawa could be achieved, namely alignment of two connecting elements with only the need for rectilinear movement by the user.
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,687,010 B1 to Horii et al., in view of U.S. PG Pub. No. 2012/0002928 A1 to Irisawa, and in view of U.S. PG Pub. No. 2009/0028507 A1 Jones et al.
Regarding claim 3, Horii discloses a catheter comprising: drive assembly comprising: a motor configured to rotate a catheter driveshaft;  a receiving tube with a distal opening configured to receive a connector of a catheter (see entire document, noting Fig. 2, 52, 56, and 58 and text regarding the 10th-12th embodiments at columns 36-44).  Examiner notes that catheter 147, 145 and also element 148 are connected at several points to the rotational drive assembly.
Although Horii discloses a connector, Horii does not disclose the keyed connector of the claims.
However, Irisawa discloses a similar optical imaging device with a connector, comprising a receiving tube with a distal opening configured to receive a connector of a catheter and a channel on an inner surface of the receiving tube, the channel including two opposing curved walls that are angled towards a straight section; wherein the opposing curved walls are 
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical components are easily aligned and reduce the effort of alignment for a user by requiring only rectilinear movement and not rotation.
Jones discloses a similar medical connector comprising an inner surface of a receiving tube that includes a first notched tab and a second notched tab positioned on opposites, wherein the first and second notched tabs are configured to prevent the keyed feature from binding along the inner surface of the receiving tube as the keyed feature rotates relative to the receiving tube (see Fig. 5, noting element 54 and associated texts).  Examiner notes that “to prevent the keyed feature from binding along the inner surface of the receiving tube as the keyed feature rotates relative to the receiving tube” is an intended use limitation and the device of Jones is capable of performing said intended use.  Further, in light of the Section 112 deficiencies noted herein it appears the notched tabs of Jones reads on the claimed tabs.
It would have been obvious to one of skill in the art to have include notched tabs as taught in Jones because doing so would predictable help provide a connection and would ensure that the keyed feature is guided into the channel.  Essentially the notched tabs of Jones would provide a secure connection that is easy to connect. 

th-12th embodiments at columns 36-44).  
Although Horii discloses a connector, Horii does not disclose the keyed connector of the claims.
However, Irisawa discloses a similar optical imaging device with an assembly, comprising a receiving tube with a distal opening configured to receive a connector of an imaging device; an optical fiber configured to transfer light from a light source to an optical fiber of the imaging device when optically connected thereto; and a channel on an inner surface of the receiving tube, the channel including two opposing curved walls that are angled towards a substantially straight section; wherein the opposing curved walls are configured to receive a keyed feature of the imaging device and guide the keyed feature into the substantially straight section to rotationally align the proximal end of the catheter with the drive assembly to optically couple the optical fiber of the drive assembly with the optical fiber of the imaging device (see abstract, Figs. 1, 2, 4, and 6-9, and para 8-11 and 48-76).
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical 
Jones discloses a similar medical connector comprising an inner surface of a receiving tube that includes a first notched tab and a second notched tab positioned on opposites, wherein the first and second notched tabs are configured to prevent the keyed feature from binding along the inner surface of the receiving tube as the keyed feature rotates relative to the receiving tube (see Fig. 5, noting element 54 and associated texts).  Examiner notes that “to prevent the keyed feature from binding along the inner surface of the receiving tube as the keyed feature rotates relative to the receiving tube” is an intended use limitation and the device of Jones is capable of performing said intended use.  Further, in light of the Section 112 deficiencies noted herein it appears the notched tabs of Jones reads on the claimed tabs.
It would have been obvious to one of skill in the art to have include notched tabs as taught in Jones because doing so would predictable help provide a connection and would ensure that the keyed feature is guided into the channel.  Essentially the notched tabs of Jones would provide a secure connection that is easy to connect. 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,687,010 B1 to Horii et al. and in view of U.S. PG Pub. No. 2012/0002928 A1 to Irisawa.
Regarding claim 21, Horii discloses a self-aligning system for coupling a catheter to a rotational drive assembly, the apparatus comprising: a catheter comprising: an elongate catheter body; a rotatable driveshaft extending within the elongate catheter body; a connector at a proximal end of the elongate catheter body; and a drive assembly comprising: a motor configured to rotate the driveshaft; and a receiving tube with a distal opening configured to th-12th embodiments at columns 36-44).  
Although Horii discloses a connector, Horii does not disclose the keyed connector of the claims.
However, Irisawa discloses a similar optical imaging device for connection of a catheter, comprising a connector at a proximal end of the elongate catheter body; a keyed feature extending from an outer diameter of the connector; a receiving tube with a distal opening configured to receive the connector; and a channel cut into an inner surface of the receiving tube, the channel including a curved wall that spirals to a straight section such that the channel has a width that is greatest at a distal end of the receiving tube and becomes narrower towards a proximal end of the receiving tube; wherein the keyed feature is configured to slide along the curved wall and into the straight section to rotationally align the proximal end of the elongate catheter body with the drive assembly (see abstract, Figs. 1, 2, 4, and 6-9, and para 8-11 and 48-76).
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical components are easily aligned and reduce the effort of alignment for a user by requiring only rectilinear movement and not rotation.
Examiner notes that cutting into a tube is a method of making or an intended use that imparts no patentable weight to the claim.  A manner of forming a device that does not impart a structural difference has no bearing on patentability.
th-12th embodiments at columns 36-44).  
Although Horii discloses a connector, Horii does not disclose the keyed connector of the claims.
However, Irisawa discloses a similar optical imaging device for connection of a catheter, comprising a connector at a proximal end of the elongate catheter body; a keyed feature extending from an outer diameter of the connector; the keyed feature configured to slide into a channel cut into an inner surface of a receiving tube of the driveshaft, the keyed feature sliding against a curved wall at a distal section of the channel and into a straight section of the channel that is narrower than the distal section to rotationally align the proximal end of the elongate catheter body with the drive assembly (see abstract, Figs. 1, 2, 4, and 6-9, and para 8-11 and 48-76).
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical components are easily aligned and reduce the effort of alignment for a user by requiring only rectilinear movement and not rotation.
Examiner notes that cutting into a tube is a method of making or an intended use that imparts no patentable weight to the claim.  A manner of forming a device that does not impart a structural difference has no bearing on patentability.
Regarding claim 23, Horii discloses a drive assembly comprising: a motor configured to rotate a catheter driveshaft; and a receiving tube with a distal opening configured to receive a th-12th embodiments at columns 36-44).  
Although Horii discloses a connector, Horii does not disclose the keyed connector of the claims.
However, Irisawa discloses a similar optical imaging device for connection of a catheter, comprising a receiving tube with a distal opening configured to receive a connector of a catheter; and a channel on an inner surface of the receiving tube, the channel including a curved wall that is angled towards a straight section such that the channel has a width that is greatest at a distal end of the receiving tube and becomes narrower towards a proximal end of the receiving tube, wherein the curved wall is configured to receive a keyed feature of the catheter and guide the keyed feature into the substantially straight section to rotationally align the proximal end of the catheter with the drive assembly (see abstract, Figs. 1, 2, 4, and 6-9, and para 8-11 and 48-76).
It would have been obvious to one of skill in the art to have used a connector as in Irisawa to connect the elements of Horii together because doing so would allow a catheter and a drive device to be predictably connected.  Such a connection would ensure that optical components are easily aligned and reduce the effort of alignment for a user by requiring only rectilinear movement and not rotation.
Examiner notes that for all rejections it would have been a mere matter of obvious design to optimize the location of the connector elements taught in Irisawa.  Said another way placing the Irisawa connector in a distal facing direction or a proximal facing direction would have been a matter of predictable design.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horii and Irisawa, MacKinnon, and Jones as applied to claim 6 above, and further in view of WO 2013/172974 A1 to Tachibana et al.

It would have been obvious and predictable to one of skill in the art to have substituted the belt and motor of Horii for the coaxial motor of Tachibana because doing so would have predictably provide the same rotational movement with a more compact driver assembly.
Response to Arguments
Applicant’s remarks regarding the pending claims are moot in view of the new grounds of rejection.
Where still relevant, Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.
Regarding claims 21 and 23, Applicant appears to argue that Irisawa does not have a channel cut into element 603.
Applicant’s remarks are unpersuasive for two reasons.  First, the method of making a device does not impart patentable weight to a claimed limitation, when the resulting structures of the claims and the prior art are the same.  Second, Irisawa does indeed show a channel cut through an inner surface of member 603.  Figures 8 and 9 of Irisawa show a channel identical to the channel claimed by Applicant and disclosed by Applicant in Figs. 2, 3, 6, 9, and 10.  Importantly, the channel extends through both an outer and inner surface of the adapter of Irisawa.

Applicant’s remarks are unpersuasive because the helical channel is not bodily incorporated into the combination of references.  Moreover, MacKinnon provides sufficient evidence to show that a cylindrical element can move in a channel to bind two portions of a medical device.
Further, Applicant opines that using a device for cylindrical rotation in a straight channel would render the devices unfit for their intended purposes.
Examiner disagrees because the post of MacKinnon has a purpose of translating in a channel and the purpose of the post in Irisawa is to have a post translate in a channel.  In combination the post would translate in said channel.  Moreover, the post of Irisawa does not only go in a straight line.  Rather, the post of Irisawa does also curve along the curved surface of Irisawa until it reaches the straight channel.  A skilled artisan would have found the rotational ability of the cylindrical post to curve around a channel beneficial for the purpose of insertion of the post in the curved portion of the Irisawa channel.  
Applicant also notes that Irisawa specifically describes that 702 should be straight and therefore a skilled artisan would have no reason to modify element 702.  
Applicant’s remarks are merely an opinion and carry no weight.  Moreover, Applicant has not cited to any specific portion of Irisawa and the Examiner finds no support for the contention made by Applicant.  Lastly, merely because the reference discloses a straight device 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793